Lumpkin, J.
1. A son has no interest in the property of his mother by reason of the fact that he -will be her heir at law if he should outlive her, which will support an equitable action brought by him, during her life, to reform a deed made by her, or to obtain a decree impressing with a trust in her favor the property conveyed. Broom’s Legal .Maxims (8th ed.), 399; Dailey v. Springfield, 144 Ga. 395 (87 S. E. 479).
2. If insanity or incapacity to contract on the part of the mother of the plaintiff, when she made the deed involved in this case, is sought to be set up, it will not furnish cause for her son, who claims to be interested as her prospective heir, to maintain during her life an action of the character indicated in the preceding headnote. 1 Elliott on Contracts (9th ed.), 382; 1 Devlin on Real Estate (3d ed.), 75.

Judgment affirmed.


All the Justices concur.